Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 09/27/2022.  Presently claims 1-3, 7-10 and 14-17 are pending. Claims 4-6, 11-13 and 18-20 have been canceled. 

Response to Arguments
Applicant's arguments filed 09/27/2022 with respect Claim Rejections - 35 USC § 102 in view of the prior arts of Underhill (US4956968A); and Claim Rejections - 35 USC § 102 in view of the prior arts of Vodon (US5913805A) have been fully considered but they are not persuasive.

Applicant Argued that the prior art of Underhill (US4956968A) does not disclose the new limitations of the amended independent claims.
In response to this argument; this is incorrect because the prior art of Vodon discloses:
a bale chamber of an agricultural round baler (fig.1: (10)) (col.2 line 9-col.3 line 2), comprising: 
a main frame (fig.1: (12));  
a plurality of rollers (fig.1: (44, 46, 48, 50, 52)) supported by the main frame;
at least one belt (fig.1: (42)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.2) for engaging and rolling a bale (fig.2: (B));  
a subframe movably (figs.1-2: (28)) connected to the main frame; and 
at least one follower roller (figs.1-2: (40, 34, 32, 36)) pivotally connected to the subframe at a first pivot axis (figs.1-2: the element (28) is pivoted at element (40)), the at least one follower roller (figs.1-2: (30, 32, 34)) engaging with the at least one belt (figs.1-2: (42)), and 
the subframe (figs.1-2: (28)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position of the circulating chamber and a second position at the full bale of the circulating chamber (col.3 lines 39-51);
the subframe comprising a pair of mounting plates (figs.1-2: (36)) which are pivotally connected to the main frame (fig.1: see the pivoted of the element (28) between break lines and solid lines), 
the mounting plates of the subframe each have a triangular cross-section (figs.1-2: the shape of the element (28)) with a top portion (figs.1-2: the top portion of the element (28) at element (66)) which is pivotally connected to the main frame at a second pivot axis (col.3 last 7 lines and figs.1-2: see the pivot axis of the element (28) at element (66)) and 
a base portion (figs.1-2: the base portion of the element (28) that having rollers (40, 34, 32, 36)) which pivotally mounts the at least one follower roller at the first pivot axis (figs.1-2: the element (28) is pivoted at element (40)), 
the at least one follower roller comprises two follower rollers (figs.1-2: the base portion of the element (28) having rollers (40, 34, 32, 36)) which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe (figs.1-2: the element (28) is pivoted at element (40); and the element (28) is pivotally at roller (30) by shafts (38)).
Accordingly, this argument is not persuasive.

Applicant Argued that the prior art of Vodon (US5913805A) does not disclose the new limitations of the amended independent claims.
In response to this argument; the prior art of Vodon discloses: 
a bale chamber of an agricultural round baler (fig.1: (10)) (col.3 line 35-col.4 line 36), comprising: 
a main frame (figs.1-4: (14));  
a plurality of rollers (fig.1: (33, 34, 35, 36, 37)) supported by the main frame;
at least one belt (figs.1-4: (32)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.3) for engaging and rolling a bale (fig.3: see the bale of fig.3);  
a subframe movably (figs.1-4: (41)) connected to the main frame; and 
at least one follower roller (figs.1-4: (43 and 44)) pivotally connected to the subframe at a first pivot axis (figs.1-4: the central pivot axis of the element (44)), the at least one follower roller (figs.1-2: (44)) engaging with the at least one belt (figs.1-4: (32)), and 
the subframe (figs.1-4: (41)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber;
the subframe comprising a pair of mounting plates (figs.1-4: (41)) which are pivotally (fig.1: (42)) connected to the main frame, 
the mounting plates of the subframe each have a triangular cross-section (figs.1-4: the shape of the element (41) is triangle) with a top portion which is pivotally connected to the main frame at a second pivot axis (figs.1-4: the top portion of the element (41) is pivotally connected to the frame (14) at the pivot element (42)) and 
a base portion which pivotally mounts the at least one follower roller at the first pivot axis (figs.1-4: the roller (44) is mounted on the bottom of the element (41)), 
the at least one follower roller comprises two follower rollers (fig.1: (43-44)); 
wherein the first follower roller pivotally connected to the end of the base portion of each mounting plate of the subframe and the second follower roller pivotally connected close to the end of the base portion of each mounting plate of the subframe;


Vodon does not disclose the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe.
However, the Applicant disclose “The subframe 200 can be composed of a pair of left and right mounting plates 202 which are each pivotally connected a respective lateral side of the main frame 38. The subframe 200 may include a respective boss on each side of the main frame 38 in order to pivotally attach the mounting plates 202 onto the main frame 38; However, the subframe 200 may be variously configured in any desired manner in order to move, e.g. pivot and/or slide, the one or more following rollers 210 as desired. The mounting plates 202 can have any desired shape and size. For example, the mounting plates 202 can have a triangular cross-section” (Applicant’s specification paragraph 0024);

Vodon discloses subframe (figs.1-4: (41)) is composed of a pair of left and right mounting plates which are each pivotally connected a respective lateral side of the main frame. The subframe include a respective boss (fig.2: (42)) on each side of the main frame in order to pivotally attach the mounting plates onto the main frame (figs.1-4: (14)); the subframe (figs.1-4: (41)) is configured to move, e.g. pivot and/or slide, the one or more following rollers (fig.1: (43-44)) as desired. The mounting (figs.1-4: (41)) have a triangular cross-section (figs.1-4: (41));

Further, the prior art of Vodon disclose a second a subframe (figs.1-4: (20)) movably connected to the main frame; and at least one follower roller (figs1-4: (31)) pivotally connected to the second subframe at a first pivot axis, the at least one follower roller engaging with the at least one belt (figs.1-4: (32)), and the second subframe is configured for moving during formation of the bale so that the at least one follower roller (figs1-4: (31)) moves in between a first position at the empty bale position of the circulating chamber (fig.1) and a second position at the full bale position of the circulating chamber (fig.4), 
the second subframe comprising a pair of mounting plates (figs.1-4: (24)) which are pivotally connected to the main frame, the mounting plates of the second subframe each have a triangular cross-section with a top portion and a base portion which pivotally mounts the at least one follower roller (figs1-4: (31)) at the first pivot axis, 
the at least one follower roller comprises two follower rollers (figs.1-4: (31) and (23)) which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the second subframe;
	So, by comparing between the prior art of Vodon and the Applicant’s disclosure, the Examiner notice the different between the first subframe (figs.1-4: (41)) of Vodon and the Applicant’s claim is the location of the follower roller (figs.1-4: (44)); and 
the different between the second subframe (figs.1-4: (24)) of Vodon and the Applicant’s claim is a top portion which is pivotally connected to the main frame at a second pivot axis;and it appears that the claimed subframe of the Applicant is based on the first and second subframe of the prior arts Vodon;
Furthermore; the Applicant disclose the shape the subframe 200 may be variously configured in any desired manner in order to move, e.g. pivot and/or slide, the one or more following rollers 210 as desired (Applicant’s specification paragraph 0024);

Obviously any changing to the shape of the triangular cross-section of the prior art Vodon can be resulted to rearrange the position of the follower rollers; and 
Both of the configuration of the subframes of the Vodon and the subframe of the Applicant disclosure are functionally the same;

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the configuration of the subframe (41) of Vodon by any equivalent subframe, including the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe, since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 14-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Viesselmann (US5931089A).

Regarding claim 1, Viesselmann discloses a bale chamber (fig.1: (10)) of an agricultural round baler (abstract) (col.1 line 38-col.5 line 8), comprising: 
a main frame (fig.1: (12)); 
a plurality of rollers (fig.1: (24, 26, 28)) supported by the main frame; 
at least one belt (fig.1:(50)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (figs.3-4); 
a subframe (figs.1-4: (56)) movably connected to the main frame; and 
at least one follower roller (figs.1-4: (70) and (36)) pivotally connected to the subframe at a first pivot axis (fig.2: (72)), 
the at least one follower roller (figs.1-4: (70) and (36)) engaging with the at least one belt (fig.1:(50)), and 
the subframe (figs.1-4: (56)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position (fig.4) at the full bale position of the circulating chamber, 
the subframe comprising a pair of mounting plates (figs.1-4: brackets (56)) which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section (figs.1-4: the shape of the brackets (56)) with a top portion which is pivotally connected to the main frame at a second pivot axis (fig.2: the top portion of the element (56) at the pivot (66)) and 
a base portion (fig.2: the portion that having rollers (70) and (36)) which pivotally mounts the at least one follower roller at the first pivot axis (fig.2: (72)), 
the at least one follower roller comprises two follower rollers (fig.2: (70) and (36)) which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe (figs.1-4).

Regarding claim 8, Viesselmann discloses an agricultural round baler (abstract) (col.1 line 38-col.5 line 8), comprising: 
a pickup unit (fig.1: (18)) configured for picking up a crop material from a field; and 
a bale chamber (fig.1: (10)) configured for receiving the crop material from the pickup unit, comprising a main frame (fig.1: (12)); 
a plurality of rollers (fig.1: (24, 26, 28)) supported by the main frame; 
at least one belt (fig.1:(50)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (figs.3-4); 
a subframe (figs.1-4: (56)) movably connected to the main frame; and 
at least one follower roller (figs.1-4: (70) and (36)) pivotally connected to the subframe at a first pivot axis (fig.2: (72)), 
the at least one follower roller (figs.1-4: (70) and (36)) engaging with the at least one belt (fig.1:(50)), and 
the subframe (figs.1-4: (56)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position (fig.4) at the full bale position of the circulating chamber, 
the subframe comprising a pair of mounting plates (figs.1-4: brackets (56)) which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section (figs.1-4: the shape of the brackets (56)) with a top portion which is pivotally connected to the main frame at a second pivot axis (fig.2: the top portion of the element (56) at the pivot (66)) and 
a base portion (fig.2: the portion that having rollers (70) and (36)) which pivotally mounts the at least one follower roller at the first pivot axis (fig.2: (72)), 
the at least one follower roller comprises two follower rollers (fig.2: (70) and (36)) which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe (figs.1-4).


Regarding claim 15, Viesselmann discloses a method of operating an agricultural round baler (abstract) (col.1 line 38-col.5 line 8), comprising: 
providing a bale chamber (fig.1: (10)) for the agricultural round baler, the bale chamber comprising a main frame (fig.1: (12)), 
a plurality of rollers (fig.1: (24, 26, 28)) supported by the main frame; 
at least one belt (fig.1:(50)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (figs.3-4); 
a subframe (figs.1-4: (56)) movably connected to the main frame; and 
at least one follower roller (figs.1-4: (70) and (36)) pivotally connected to the subframe at a first pivot axis (fig.2: (72)), 
the at least one follower roller (figs.1-4: (70) and (36)) engaging with the at least one belt (fig.1:(50)), and  
rolling the bale within the circulating chamber; and moving the subframe (figs.1-4: (56)) during formation of the bale so that the at least one follower roller moves in between a first position (fig.1) at the empty bale position of the circulating chamber and a second position (fig.4) at the full bale position of the circulating chamber,

the subframe comprising a pair of mounting plates (figs.1-4: brackets (56)) which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section (figs.1-4: the shape of the brackets (56)) with a top portion which is pivotally connected to the main frame at a second pivot axis (fig.2: the top portion of the element (56) at the pivot (66)) and 
a base portion (fig.2: the portion that having rollers (70) and (36)) which pivotally mounts the at least one follower roller at the first pivot axis (fig.2: (72)), 
the at least one follower roller comprises two follower rollers (fig.2: (70) and (36)) which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe (figs.1-4).

Regarding claim 16, Viesselmann discloses wherein the subframe (figs.1-4: (56)) is pivotally connected to the main frame, 
wherein the subframe is pivotally connected to the main frame, the first position of the at least one follower roller is a rearward position (fig.1) and the second position of the at least one follower roller is a forward position (fig.4) , and the step of moving the subframe comprises pivoting the subframe so that the at least one follower roller pivots in between the rearward position and the forward position.  

Regarding claims 2 and 9, Viesselmann discloses wherein the subframe (figs.1-4: (56)) is pivotally connected to the main frame, and 
the first position of the at least one follower roller is a rearward position (fig.1) and the second position (fig.4) of the at least one follower roller is a forward position.  

Regarding claims 3, 10 and 17, Viesselmann discloses wherein the subframe (figs.1-4: (56)) is a free-floating subframe such that a tension of the at least one belt, during formation of the bale, controls and pivots the subframe, and the at least one follower roller will accordingly adjust a position of the at least one belt throughout formation of the bale (figs.1-4).  



Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Underhill (US4956968A).

Regarding claim 1, Underhill discloses a bale chamber of an agricultural round baler (fig.1: (10)) (col.2 line 9-col.3 line 2), comprising: 
a main frame (fig.1: (12));  
a plurality of rollers (fig.1: (44, 46, 48, 50, 52)) supported by the main frame;
at least one belt (fig.1: (42)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.2) for engaging and rolling a bale (fig.2: (B));  
a subframe movably (figs.1-2: (28)) connected to the main frame; and 
at least one follower roller (figs.1-2: (30, 32, 34) pivotally connected to the subframe at a first pivot axis (figs.1-2: the arms 36 of the element (28) are pivotally mounted inside the main frame 12 on stub shafts 38), the at least one follower roller (figs.1-2: (30, 32, 34)) engaging with the at least one belt (figs.1-2: (42)), and 
the subframe (figs.1-2: (28)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.2) of the circulating chamber (col.3 lines 39-51);

the subframe comprising a pair of mounting plates (figs.1-2: (36)) which are pivotally connected to the main frame (see the pivoted of the element (28) between break lines and solid lines of fig.1), 
the mounting plates of the subframe each have a triangular cross-section (figs.1-2: the shape of the element (28)) with a top portion (figs.1-2: the top portion of the element (28) at element (66)) which is pivotally connected to the main frame at a second pivot axis (col.3 last 7 lines and figs.1-2: see the pivot axis of the element (28) at element (66)) and 
a base portion (figs.1-2: the base portion of the element (28) that having rollers (40, 34, 32, 36)) which pivotally mounts the at least one follower roller at the first pivot axis (figs.1-2: the element (28) is pivoted at element (40)), 
the at least one follower roller comprises two follower rollers (figs.1-2: the base portion of the element (28) having rollers (40, 34, 32, 36)) which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe (figs.1-2: the element (28) is pivoted at element (40); and the element (28) is pivotally at roller (30) by shafts (38)).

Regarding claim 8, Underhill discloses an agricultural round baler (fig.1: (10)) (col.2 line 9-col.3 line 2), comprising: 
a pickup unit (fig.1: (22)) configured for picking up a crop material from a field; and 
a bale chamber (fig.1: the chamber of the bale (10)) configured for receiving the crop material from the pickup unit, comprising:
a main frame (fig.1: (12));  
a plurality of rollers (fig.1: (44, 46, 48, 50, 52)) supported by the main frame;
at least one belt (fig.1: (42)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.2) for engaging and rolling a bale (fig.2: (B));  
a subframe movably (figs.1-2: (28)) connected to the main frame; and 
at least one follower roller (figs.1-2: (30, 32, 34) pivotally connected to the subframe at a first pivot axis (figs.1-2: the arms 36 of the element (28) are pivotally mounted inside the main frame 12 on stub shafts 38), the at least one follower roller (figs.1-2: (30, 32, 34)) engaging with the at least one belt (figs.1-2: (42)), and 
the subframe (figs.1-2: (28)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.2) of the circulating chamber (col.3 lines 39-51);
the subframe comprising a pair of mounting plates (figs.1-2: (36)) which are pivotally connected to the main frame (see the pivoted of the element (28) between break lines and solid lines of fig.1), 
the mounting plates of the subframe each have a triangular cross-section (figs.1-2: the shape of the element (28)) with a top portion (figs.1-2: the top portion of the element (28) at element (66)) which is pivotally connected to the main frame at a second pivot axis (col.3 last 7 lines and figs.1-2: see the pivot axis of the element (28) at element (66)) and 
a base portion (figs.1-2: the base portion of the element (28) that having rollers (40, 34, 32, 36)) which pivotally mounts the at least one follower roller at the first pivot axis (figs.1-2: the element (28) is pivoted at element (40)), 
the at least one follower roller comprises two follower rollers (figs.1-2: the base portion of the element (28) having rollers (40, 34, 32, 36)) which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe (figs.1-2: the element (28) is pivoted at element (40); and the element (28) is pivotally at roller (30) by shafts (38)).

Regarding claim 15, Underhill discloses a method of operating an agricultural round baler (fig.1: (10)) (col.2 line 9-col.3 line 2), comprising: 
providing a bale chamber (fig.1: (10)) for the agricultural round baler, 
the bale chamber comprising:
a main frame (fig.1: (12)), 
a plurality of rollers (fig.1: (44, 46, 48, 50, 52)) supported by the main frame,
at least one belt (fig.1: (42)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.2) for engaging and rolling a bale ((fig.2: (B)), 
a subframe movably (figs.1-2: (30, 32, 34) connected to the main frame; and 
at least one follower roller (figs.1-4: 46, 48, 50, 52, 78 and 90) pivotally connected to the subframe at a first pivot axis (figs.1-2: the arms 36 of the element (28) are pivotally mounted inside the main frame 12 on stub shafts 38), the at least one follower roller (figs.1-2: (30, 32, 34)) engaging with the at least one belt (figs.1-2: (42));  
rolling the bale within the circulating chamber; and moving the subframe during formation of the bale so that the at least one follower roller moves in between a first position (fig.1) at the empty bale position of the circulating chamber and a second position at the full bale position (fig.2) of the circulating chamber (col.3 lines 39-51);
the subframe comprising a pair of mounting plates (figs.1-2: (36)) which are pivotally connected to the main frame (see the pivoted of the element (28) between break lines and solid lines of fig.1), 
the mounting plates of the subframe each have a triangular cross-section (figs.1-2: the shape of the element (28)) with a top portion (figs.1-2: the top portion of the element (28) at element (66)) which is pivotally connected to the main frame at a second pivot axis (col.3 last 7 lines and figs.1-2: see the pivot axis of the element (28) at element (66)) and 
a base portion (figs.1-2: the base portion of the element (28) that having rollers (40, 34, 32, 36)) which pivotally mounts the at least one follower roller at the first pivot axis (figs.1-2: the element (28) is pivoted at element (40)), 
the at least one follower roller comprises two follower rollers (figs.1-2: the base portion of the element (28) having rollers (40, 34, 32, 36)) which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe (figs.1-2: the element (28) is pivoted at element (40); and the element (28) is pivotally at roller (30) by shafts (38)).

Regarding claims 2 and 9, Underhill discloses wherein the subframe (figs.1-2: (28)) is pivotally connected to the main frame, 
and the first position of the at least one follower roller is a rearward position and the second position of the at least one follower roller is a forward position (see the pivoted of the element (28) between break lines and solid lines of fig.1).  

Regarding claims 3, 10 and 17; Underhill discloses wherein the subframe (figs.1-2: (28)) is a free-floating subframe such that a tension of the at least one belt (fig.1: (42)), during formation of the bale, controls and pivots the subframe, and the at least one follower roller will accordingly adjust a position of the at least one belt throughout formation of the bale (see the pivoted of the element (28) between break lines and solid lines of fig.1).  

Regarding claim 16, Underhill discloses wherein the subframe (figs.1-2: (28)) is pivotally connected to the main frame the main frame, 
and the first position of the at least one follower roller is a rearward position and the second position of the at least one follower roller is a forward position, and the step of moving the subframe comprises pivoting the subframe so that the at least one follower roller pivots in between the rearward position and the forward position (see the pivoted of the element (28) between break lines and solid lines of fig.1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vodon (US5913805A).
Regarding claim 1, Vodon discloses a bale chamber of an agricultural round baler (fig.1: (10)) (col.3 line 35-col.4 line 36), comprising: 
a main frame (figs.1-4: (14));  
a plurality of rollers (fig.1: (33, 34, 35, 36, 37)) supported by the main frame;
at least one belt (figs.1-4: (32)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.3) for engaging and rolling a bale (fig.3: see the bale of fig.3);  
a subframe movably (figs.1-4: (41)) connected to the main frame; and 
at least one follower roller (figs.1-4: (43 and 44)) pivotally connected to the subframe at a first pivot axis (figs.1-4: the central pivot axis of the element (44)), the at least one follower roller (figs.1-2: (44)) engaging with the at least one belt (figs.1-4: (32)), and 
the subframe (figs.1-4: (41)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber;

the subframe comprising a pair of mounting plates (figs.1-4: (41)) which are pivotally (fig.1: (42)) connected to the main frame, 
the mounting plates of the subframe each have a triangular cross-section (figs.1-4: the shape of the element (41) is triangle) with a top portion which is pivotally connected to the main frame at a second pivot axis (figs.1-4: the top portion of the element (41) is pivotally connected to the frame (14) at the pivot element (42)) and 
a base portion which pivotally mounts the at least one follower roller at the first pivot axis (figs.1-4: the roller (44) is mounted on the bottom of the element (41)), 
the at least one follower roller comprises two follower rollers (fig.1: (43-44)); 
wherein the first follower roller pivotally connected to the end of the base portion of each mounting plate of the subframe and the second follower roller pivotally connected close to the end of the base portion of each mounting plate of the subframe;

Vodon does not disclose the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe.
However, the Applicant disclose the shape the subframe 200 may be variously configured in any desired manner in order to move, e.g. pivot and/or slide, the one or more following rollers 210 as desired (Applicant’s specification paragraph 0024);
Obviously any changing to the shape of the triangular cross-section of the prior art Vodon can be resulted to rearrange the position of the follower rollers; and 
Both of the configuration of the subframes of the Vodon and the subframe of the Applicant disclosure are functionally the same;

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the configuration of the subframe (41) of Vodon by any equivalent subframe, including the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe, since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).


Regarding claim 8, Vodon discloses an agricultural round baler (fig.1: (10)) (col.3 line 35-col.4 line 36), comprising: 
a pickup unit (fig.1: (16)) configured for picking up a crop material from a field; and 
a bale chamber (fig.1: the chamber of the bale (10)) configured for receiving the crop material from the pickup unit, comprising:
a main frame (figs.1-4: (14));  
a plurality of rollers (fig.1: (33, 34, 35, 36, 37)) supported by the main frame;
at least one belt (figs.1-4: (32)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.3) for engaging and rolling a bale (fig.3: see the bale of fig.3);  
a subframe movably (figs.1-4: (41)) connected to the main frame; and 
at least one follower roller (figs.1-4: (43 and 44)) pivotally connected to the subframe at a first pivot axis ((figs.1-4: the central pivot axis of the element (44)), the at least one follower roller (figs.1-2: (44)) engaging with the at least one belt (figs.1-4: (32)), and 
the subframe (figs.1-4: (41)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber;

Vodon does not disclose the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe.
However, the Applicant disclose the shape the subframe 200 may be variously configured in any desired manner in order to move, e.g. pivot and/or slide, the one or more following rollers 210 as desired (Applicant’s specification paragraph 0024);
Obviously any changing to the shape of the triangular cross-section of the prior art Vodon can be resulted to rearrange the position of the follower rollers; and 
Both of the configuration of the subframes of the Vodon and the subframe of the Applicant disclosure are functionally the same;

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the configuration of the subframe (41) of Vodon by any equivalent subframe, including the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe, since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).


Regarding claim 15, Vodon discloses a method of operating an agricultural round baler (fig.1: (10)) (col.3 line 35-col.4 line 36), comprising: 
providing a bale chamber (fig.1: the chamber of bale (10)) for the agricultural round baler, 
the bale chamber comprising:
a main frame (figs.1-4: (14));  
a plurality of rollers (fig.1: (33, 34, 35, 36, 37)) supported by the main frame;
at least one belt (figs.1-4: (32)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.3) for engaging and rolling a bale (fig.3: see the bale of fig.3), 
a subframe movably (figs.1-4: (41)) connected to the main frame; and 
at least one follower roller (figs.1-4: (43 and 44)) pivotally connected to the subframe at a first pivot axis ((figs.1-4: the central pivot axis of the element (44)), the at least one follower roller (figs.1-2: (44)) engaging with the at least one belt (figs.1-4: (32));  
rolling the bale within the circulating chamber; and moving the subframe during formation of the bale so that the at least one follower roller moves in between a first position (fig.1) at the empty bale position of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber (col.3 line 35-col.4 line 36);
Vodon does not disclose the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe.
However, the Applicant disclose the shape the subframe 200 may be variously configured in any desired manner in order to move, e.g. pivot and/or slide, the one or more following rollers 210 as desired (Applicant’s specification paragraph 0024);
Obviously any changing to the shape of the triangular cross-section of the prior art Vodon can be resulted to rearrange the position of the follower rollers; and 
Both of the configuration of the subframes of the Vodon and the subframe of the Applicant disclosure are functionally the same;

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the configuration of the subframe (41) of Vodon by any equivalent subframe, including the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe, since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).


Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Viaud (US20110100236A1) in view of Viesselmann (US5931089A).

Regarding claim 1, Viaud discloses a bale chamber (fig.1: (26)) of an agricultural round baler (figs.1-4: (10)) (paragraphs 0002 and 0020-0021), comprising: 
a main frame (figs1-4.1: (20));  
a plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) supported by the main frame (paragraph 0024);
at least one belt (figs.1-4: (76)) engaging with at least one roller of the plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) (paragraph 0024), and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (paragraphs 0027-0030);  
a subframe movably (figs.1-4: (44)) connected to the main frame; and 
at least one follower roller (figs.1-4: 46, 48, 50, 52, 78 and 90) pivotally connected to the subframe at a first pivot axis (fig.2: (42)), the at least one follower roller (figs.1-4: (46, 48, 50, 52)) engaging with the at least one belt (figs.1-4: (76)) (paragraphs 0024 and 0028), and 
the subframe (figs.1-4: (44)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber (paragraphs 0027-0030).  
Viaud does not disclose the subframe comprising a pair of mounting plates which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section with a top portion which is pivotally connected to the main frame at a second pivot axis and a base portion which pivotally mounts the at least one follower roller at the first pivot axis, the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe.

Viesselmann teaches a bale chamber (fig.1: (10)) of an agricultural round baler (abstract) (col.1 line 38-col.5 line 8), comprising: 
a main frame (fig.1: (12)); 
a plurality of rollers (fig.1: (24, 26, 28)) supported by the main frame; 
at least one belt (fig.1:(50)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (figs.3-4); 
a subframe (figs.1-4: (56)) movably connected to the main frame; and 
at least one follower roller (figs.1-4: (70) and (36)) pivotally connected to the subframe at a first pivot axis (fig.2: (72)), 
the at least one follower roller (figs.1-4: (70) and (36)) engaging with the at least one belt (fig.1:(50)), and 
the subframe (figs.1-4: (56)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position (fig.4) at the full bale position of the circulating chamber, 
the subframe comprising a pair of mounting plates (figs.1-4: brackets (56)) which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section (figs.1-4: the shape of the brackets (56)) with a top portion which is pivotally connected to the main frame at a second pivot axis (fig.2: the top portion of the element (56) at the pivot (66)) and 
a base portion (fig.2: the portion that having rollers (70) and (36)) which pivotally mounts the at least one follower roller at the first pivot axis (fig.2: (72)), 
the at least one follower roller comprises two follower rollers (fig.2: (70) and (36)) which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe (figs.1-4).

Both of the prior arts of Viaud and Viesselmann are related to a bale chamber of an agricultural round baler;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the subframe of the apparatus of Viaud by a subframe;  the subframe comprising a pair of mounting plates which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section with a top portion which is pivotally connected to the main frame at a second pivot axis and a base portion which pivotally mounts the at least one follower roller at the first pivot axis, the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe as taught by Ranne, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 8, Viaud discloses an agricultural round baler (figs.1-4: (10)) (paragraphs 0002 and 0020-0021), comprising: 
a pickup unit (fig.1: (32)) configured for picking up a crop material from a field (paragraph 0021); and 
a bale chamber (fig.1: (26)) configured for receiving the crop material from the pickup unit, comprising:
a main frame (figs1-4.1: (20));  
a plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) supported by the main frame (paragraph 0024);
at least one belt (figs.1-4: (76)) engaging with at least one roller of the plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) (paragraph 0024), and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (paragraphs 0027-0030);  
a subframe movably (figs.1-4: (44)) connected to the main frame; and 
at least one follower roller (figs.1-4: 46, 48, 50, 52, 78 and 90) pivotally connected to the subframe at a first pivot axis (fig.2: (42)), the at least one follower roller (figs.1-4: (46, 48, 50, 52)) engaging with the at least one belt (figs.1-4: (76)) (paragraphs 0024 and 0028), and 
the subframe (figs.1-4: (44)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber (paragraphs 0027-0030).  

Viaud does not disclose the subframe comprising a pair of mounting plates which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section with a top portion which is pivotally connected to the main frame at a second pivot axis and a base portion which pivotally mounts the at least one follower roller at the first pivot axis, the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe.

Viesselmann teaches a bale chamber (fig.1: (10)) of an agricultural round baler (abstract) (col.1 line 38-col.5 line 8), comprising: 
a main frame (fig.1: (12)); 
a plurality of rollers (fig.1: (24, 26, 28)) supported by the main frame; 
at least one belt (fig.1:(50)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (figs.3-4); 
a subframe (figs.1-4: (56)) movably connected to the main frame; and 
at least one follower roller (figs.1-4: (70) and (36)) pivotally connected to the subframe at a first pivot axis (fig.2: (72)), 
the at least one follower roller (figs.1-4: (70) and (36)) engaging with the at least one belt (fig.1:(50)), and 
the subframe (figs.1-4: (56)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position (fig.4) at the full bale position of the circulating chamber, 
the subframe comprising a pair of mounting plates (figs.1-4: brackets (56)) which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section (figs.1-4: the shape of the brackets (56)) with a top portion which is pivotally connected to the main frame at a second pivot axis (fig.2: the top portion of the element (56) at the pivot (66)) and 
a base portion (fig.2: the portion that having rollers (70) and (36)) which pivotally mounts the at least one follower roller at the first pivot axis (fig.2: (72)), 
the at least one follower roller comprises two follower rollers (fig.2: (70) and (36)) which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe (figs.1-4).

Both of the prior arts of Viaud and Viesselmann are related to a bale chamber of an agricultural round baler;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the subframe of the apparatus of Viaud by a subframe;  the subframe comprising a pair of mounting plates which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section with a top portion which is pivotally connected to the main frame at a second pivot axis and a base portion which pivotally mounts the at least one follower roller at the first pivot axis, the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe as taught by Ranne, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 15, Viaud discloses a method of operating an agricultural round baler (figs.1-4: (10)) (paragraphs 0002 and 0020-0021), comprising: 
providing a bale chamber (fig.1: (26)) for the agricultural round baler, 
the bale chamber comprising 
a main frame (figs1-4.1: (20)), 
a plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) supported by the main frame (paragraph 0024),
at least one belt (figs.1-4: (76)) engaging with at least one roller of the plurality of rollers (figs.1-4: (80, 82, 84, 86 and 88)) (paragraph 0024), and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (paragraphs 0027-0030), 
a subframe movably (figs.1-4: (44)) connected to the main frame; and 
at least one follower roller (figs.1-4: 46, 48, 50, 52, 78 and 90) pivotally connected to the subframe at a first pivot axis (fig.2: (42)), the at least one follower roller (figs.1-4: (46, 48, 50, 52)) engaging with the at least one belt (figs.1-4: (76)) (paragraphs 0024 and 0028);  
rolling the bale within the circulating chamber (paragraphs 0027-0030); and 
moving the subframe during formation of the bale so that the at least one follower roller moves in between a first position (fig.1) at the empty bale position of the circulating chamber and a second position at the full bale position (fig.4) of the circulating chamber (paragraphs 0027-0030).  

Viaud does not disclose the subframe comprising a pair of mounting plates which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section with a top portion which is pivotally connected to the main frame at a second pivot axis and a base portion which pivotally mounts the at least one follower roller at the first pivot axis, the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe.

Viesselmann teaches a bale chamber (fig.1: (10)) of an agricultural round baler (abstract) (col.1 line 38-col.5 line 8), comprising: 
a main frame (fig.1: (12)); 
a plurality of rollers (fig.1: (24, 26, 28)) supported by the main frame; 
at least one belt (fig.1:(50)) engaging with at least one roller of the plurality of rollers, and 
the at least one belt and the plurality of rollers are together configured for creating a round circulating chamber which expands in between an empty bale position (fig.1) and a full bale position (fig.4) for engaging and rolling a bale (figs.3-4); 
a subframe (figs.1-4: (56)) movably connected to the main frame; and 
at least one follower roller (figs.1-4: (70) and (36)) pivotally connected to the subframe at a first pivot axis (fig.2: (72)), 
the at least one follower roller (figs.1-4: (70) and (36)) engaging with the at least one belt (fig.1:(50)), and 
the subframe (figs.1-4: (56)) is configured for moving during formation of the bale so that the at least one follower roller moves in between a first position at the empty bale position (fig.1) of the circulating chamber and a second position (fig.4) at the full bale position of the circulating chamber, 
the subframe comprising a pair of mounting plates (figs.1-4: brackets (56)) which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section (figs.1-4: the shape of the brackets (56)) with a top portion which is pivotally connected to the main frame at a second pivot axis (fig.2: the top portion of the element (56) at the pivot (66)) and 
a base portion (fig.2: the portion that having rollers (70) and (36)) which pivotally mounts the at least one follower roller at the first pivot axis (fig.2: (72)), 
the at least one follower roller comprises two follower rollers (fig.2: (70) and (36)) which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe (figs.1-4).

Both of the prior arts of Viaud and Viesselmann are related to a bale chamber of an agricultural round baler;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the subframe of the apparatus of Viaud by a subframe;  the subframe comprising a pair of mounting plates which are pivotally connected to the main frame, the mounting plates of the subframe each have a triangular cross-section with a top portion which is pivotally connected to the main frame at a second pivot axis and a base portion which pivotally mounts the at least one follower roller at the first pivot axis, the at least one follower roller comprises two follower rollers which are respectively pivotally connected to opposing ends of the base portion of each mounting plate of the subframe as taught by Ranne, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claims 2 and 9, Viaud discloses wherein the subframe (figs.1-4: (44)) is pivotally (fig.2: (42)) connected to the main frame a main frame (figs1-4.1: (20)), 
and the first position (fig.1) of the at least one follower roller is a rearward position and the second position (fig.4) of the at least one follower roller is a forward position.  

Regarding claims 3, 10 and 17; Viaud discloses wherein the subframe (figs.1-4: (44)) is a free-floating subframe such that a tension of the at least one belt, during formation of the bale, controls and pivots the subframe, and the at least one follower roller will accordingly adjust a position of the at least one belt throughout formation of the bale (see the change in position of the belts (118, 120, and 124) of the bale forming means (76) between figures 1-4) (paragraphs 0028-0030).  

Regarding claims 7 and 14, Viaud discloses a first mechanical stop (paragraph 0026: the element (44) lies on a lower stop when the bale empty) and a second mechanical stop configured for contacting and limiting a movement of the subframe (paragraph 0029: the element (44) contact an upper stop when the bale reaches maximum possible size), 
the first mechanical stop is connected to the main frame and located rearwardly of the subframe (the main frame (20) is contained the entire elements that forms the bale, the lower stop is corresponding to rearwardly), and 
the second mechanical stop is connected to the main frame and located forwardly of the subframe (the main frame (20) is contained the entire elements that forms the bale, the upper stop is corresponding to rearwardly).  

Regarding claim 16, Viaud discloses wherein the subframe (figs.1-4: (44)) is pivotally (fig.2: (42)) connected to the main frame a main frame (figs1-4.1: (20)), 
and the first position (fig.1) of the at least one follower roller is a rearward position and the second position (fig.4) of the at least one follower roller is a forward position, and the step of moving the subframe comprises pivoting the subframe so that the at least one follower roller pivots in between the rearward position and the forward position (paragraphs 0027-0030).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725